EXHIBIT 10.1

DEVELOPMENT OPTION AGREEMENT

This is an agreement made effective as of June 21, 2006, between W&G
Partnership, Ltd., Desta Three Partnership, Ltd., and Desta Six Partnership,
Ltd. (herein together referred to as “Owner”), and BEHRINGER HARVARD HOLDINGS,
LLC, a Delaware limited liability company  (“Harvard”).

ARTICLE I

RECITALS

a.                                       As of the date of this Agreement,
pursuant to that Purchase and Sale Agreement between Desta One Partnership,
Ltd., Desta Two Partnership, Ltd, and Desta Five Partnership, Ltd, as Seller,
and Behringer Harvard Terrace LP (“Harvard Terrace”), as Buyer (the “Purchase
Agreement”), Harvard Terrace has acquired from certain affiliates of Owner those
certain office buildings known as The Terrace I, II, V and VII Buildings (the
“Terrace Property”). In addition, Owner is the owner of the development tracts
described on Attachment #1 attached hereto (the “Development Land”).

b.                                      The Development Property is subject to
certain restrictions and development parameters described in the Declarations of
Covenants, Conditions and Restrictions for The Terrace Planned Unit Development
recorded in Volume 12740, Page 260, of the Real Property Records of Travis
County, Texas, and in the Restrictive Covenants, Terrace P.U.D., City of Austin
Zoning File No. C814-86-009 as recorded in Volume 10252, Page 135, of the Real
Property Records of Travis County, Texas (together referred to as the
“Restrictive Covenants”).

c.                                       Owner has agreed to grant Harvard a
right of first offer relating to the acquisition and development of the
Development Property. In consideration for funds paid pursuant to the Purchase
Agreement, and in consideration of Ten and 00/100 ($10.00) cash and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Harvard and Owner agree as follows:

ARTICLE II

DEVELOPMENT OF DEVELOPMENT PROPERTY

a.                                       Owner and Harvard agree that, subject
to the terms of this Agreement, Harvard shall have an exclusive right of first
offer to participate in the future development of each parcel of the Development
Land. Development of the Development Land shall be governed by a Development
Agreement to be entered into by the New Development Entity (as herein defined)
and


--------------------------------------------------------------------------------




ClayDesta, L.P. (“Developer”) which will include the terms outlined in
Attachment #2 and 2A.

b.                                      At such time as Owner determines to
develop any parcel of the Development Land, Owner shall advise Harvard of its
proposed project by presenting a proposal including a detailed proforma of
Owner’s proposal (the “Offer Notice”). Said Offer Notice shall include a
development plan, a development budget, pro forma income and expense estimates
for the cost of development, including project interest costs. Harvard shall
advise Owner in writing within fifteen (15) business days following receipt of
the Offer Notice if Harvard desires to participate in development of the parcel
of Development land under the terms proposed by Owner. Should Harvard elect not
to participate in the development of a parcel of Development Land or should
Harvard fail to give Owner written notice of its intent to participate in such
development within fifteen (15) business days of receipt of the Offer Notice,
Owner shall be free to develop the parcel of Development Land in the manner
described in the Offer Notice without the participation of Harvard. If, after
Harvard’s election not to participate in the development of a parcel of
Development Land, Owner desires to pursue development of such parcel of
Development Land in a manner materially different than presented to Harvard in
the Offer Notice, then Owner shall first present a revised Offer Notice for
Harvard’s review in accordance with this Agreement. As used herein the term
“materially different” shall mean a proposal (i) with a reduction of hard costs
for the development of the parcel of Development Property which is 10% or
greater than set forth in the Offer Notice or (ii) with a projected change in
cash returns to Owner and Harvard of more than 10% greater than set forth in the
Offer Notice.

c.                                       Should Harvard give notice of its
intent to participate in the development of said parcel of Development Land,
Owner and Harvard shall promptly form an entity in which to develop such parcel
of Development Land (“New Development Entity”). Owner and Harvard shall mutually
agree on the fair market value of the parcel of Development Land which Owner
shall contribute to the New Development Entity. Should Owner and Harvard be
unable to agree upon the fair market value of the parcel of Development Land,
then Owner and Harvard shall submit the issue to arbitration using the following
procedure. Within ten (10) days after Owner has advised Harvard of its election
to proceed with arbitration, Owner and Harvard shall each at their own expense,
select an appraiser, each who shall be a qualified and impartial person licensed
in the State of Texas as an MAI appraiser with not less than five (5) years
experience in appraising undeveloped commercial property in Travis County,
Texas. Within thirty (30) days of appointment, each appraiser shall render a
written opinion as to the value of the parcel. If the appraisals are within 10%
of each other, the value of the parcel shall be the average of the two
appraisals. If the appraisals differ by more than 10%, then the appraisers shall
jointly appoint a third appraiser who shall render an

2


--------------------------------------------------------------------------------




appraisal (“Third Appraisal”) within thirty (30) days of appointment. Whichever
of the first two appraisals the Third Appraisal is closest to shall be the fair
market value of the parcel. Harvard and Owner agree the arbitration process
shall not delay Owner from proceeding with the development process for the
parcel of Development Land. Harvard and Owner will amend the formation documents
for the New Development Entity at the conclusion of the arbitration process, if
such amendments are required.

d.                                      Harvard’s equity contribution shall be
used to fund architectural fees, engineering fees, other professional fees, the
cost of application for appropriate permits from governmental entities as well
as any of the costs associated with development of such parcel.

e.                                       The New Development Entity will be
owned in percentage to be determined by Owner and Harvard, provided Harvard
shall own not less than 50% of the New Development Entity and Owner, by means of
the contribution of the parcel of Development Land and cash, shall, at Owner’s
sole option, own up to 50% of the New Development Entity. The governing document
of the New Development Entity shall provide:

(i)                                     the distributions from the New
Development Entity will be in the same percentage as ownership of the New
Development Entity until Harvard receives a 25% IRR on its contributed equity
and thereafter distributions will be 25% to Harvard and 75% to Owner;

(ii)                                  a four (4) to six (6) year hold strategy;

(iii)                               a buy-sell arrangement at fair market value
if either party desires to sell a completed building after four (4) years;

(iv)                              any project must be 50% preleased prior to
commencement of construction;

(v)                                 neither party shall propose development of a
parcel unless the proforma reflects not less than a return of eleven percent
(11%) on the total estimated cost for development of such parcel, assuming a
five percent (5%) tenant vacancy rate; and

(vi)                              Owner may assign all or part of its ownership
interest to entities owned and/or controlled by Clayton W. Williams, Jr.,
Modesta S. Williams and/or the children of Clayton W. Williams, Jr., without the
consent of Harvard.

f.                                         In the event Harvard determines it
desires to develop any parcel of the Development Land, Harvard shall advise
Owner of its proposed project by

3


--------------------------------------------------------------------------------




presenting a proposal including a detailed proforma of Harvard’s proposal
(“Harvard’s Offer Notice”). The Harvard Offer Notice shall include a development
plan, a development budget, proforma income and expense estimates for the cost
of development, including project interest costs. Owner shall advise Harvard in
writing within fifteen (15) business days if Owner desires to participate in
development of the parcel of Development Land under the terms proposed by
Harvard. Should Owner elect not to participate in the development of a parcel of
Development Land or should Owner fail to give Harvard written notice of its
intent to participate in such development within fifteen (15) business days of
receipt of, Owner shall convey said parcel of Development Land to Harvard at the
fair market value of said parcel plus 80% of all actual costs previously paid to
third parties for engineering and architectural plans associated with
development of Terrace III or Terrace VI at such time as those parcels are
developed. If Harvard and Owner cannot agree upon the fair market value of the
parcel, Harvard and Owner shall utilize the procedure described in paragraph c
above to determine the fair market value of the parcel. Should Owner give notice
to Harvard of its intent to participate in the development of said parcel of
Development Land in accordance with the Harvard Offer Notice, Owner and Harvard
shall proceed under the provisions of paragraphs c, d and e of this Article II
and ClayDesta, L.P., shall be the Developer under the terms of a Development
Agreement.

ARTICLE III

TERMINATION OF RIGHT OF FIRST OFFER

a.                                       Owner and Harvard agree that should
Harvard decline to participate in the development of parcels of Development
Land, Owner shall have the right to terminate this Agreement as to the remainder
of the undeveloped Development Land upon the second proposal relating to the
second separate parcel which Harvard declines to be a participant.

b.                                      Owner and Harvard agree that, should a
Development Agreement not be executed relating to at least one of the parcels of
Development Land on or before August 1, 2011, this Agreement may be terminated
by Owner by giving written notice to Harvard.

c.                                       Owner and Harvard agree that should the
Management Agreement with ClayDesta, L.P., executed pursuant to the Purchase
Agreement be terminated by Harvard Terrace without cause, this Agreement may be
terminated by Owner by giving written notice to Harvard. In this event, Owner
agrees that for a period of 60 months following termination of the Management
Agreement, Owner (including its agents, affiliates and property managers) will
not solicit for relocation any tenant of any portion of the Terrace Property or
any portion of the Development Land owned by Harvard or an affiliate of Harvard.
In the event

4


--------------------------------------------------------------------------------




that ClayDesta, L.P. terminates the Management Agreement, this agreement shall
continue.

ARTICLE IV

GENERAL PROVISIONS

a.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas.

b.    Captions Not Binding; Exhibits. The captions in this Agreement are
inserted for reference only and in no way define, describe or limit the scope or
intent of this Agreement or of any of the provisions hereof. All Exhibits
attached hereto shall be incorporated by reference as if set out herein in full.

c.    Binding Effect. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

d.    Severability. If any term or provision of this Agreement or the
application thereof to any persons or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable shall not be affected thereby, and each term
and provision of this Agreement shall be valid and enforced to the fullest
extent permitted by Law.

e.    Notices. Any notice, request, demand, consent, approval and other
communications under this Agreement shall be in writing, and shall be deemed
duly given or made at the time and on the date when received by facsimile
(provided that the sender of such communication shall orally confirm receipt
thereof by the appropriate parties and send a copy of such communication to the
appropriate parties within one (1) Business Day of such facsimile) or when
personally delivered as shown on a receipt therefore (which shall include
delivery by a nationally recognized delivery service such as Federal Express,
UPS Next Day Air, Purolator Courier, U.S. Mail or Airborne Express) or sent via
e-mail, to the address for each party set forth below. Any party, by written
notice to the other in the manner herein provided, may designate an address
different from that set forth below.

5


--------------------------------------------------------------------------------




 

If to Harvard:

 

BEHRINGER HARVARD HOLDINGS, LLC,
15601 Dallas Parkway, Suite 600
Addison, Texas 75001-6026
Attention: James D. Fant
Telephone No.: (214) 655-1600
Telecopy No.: (214) 655-1610
E-mail: jfant@behringerharvard.com

 

 

 

   with a copy to:

 

Powell & Coleman
15601 Dallas Parkway, Suite 1380
Addison, Texas 75001-6026
Attention: Randy Osborne
Telephone No.: (214) 890-7116
Telecopy No.: (214) 373-8768
E-mail: rosborne@psclaw.com

 

 

 

If to Owner:

 

W&G Partnership, Ltd.
6 Desta Drive, Suite 6500
Midland, Texas 79705
Attention: L. Paul Latham
Telephone No.: (432) 688-3212
Telecopy No.: (432) 688-3247
E-mail: platham@claytonwilliams.com

 

 

 

   with a copy to:

 

Stubbeman McRae Sealy Laughlin & Browder, Inc.
550 W. Texas Ave, Ste. 800
Midland, Texas 79701
Attn: Robert V. Rendall, Jr.
Telephone No.: (432) 688-0246
Telecopy No.: (432) 682-4884
E-mail: rrendall@stubbemanlawfirm.com

 

f.     Assignability. This Agreement may not be assigned in whole or in part by
either party hereto without the prior written consent of the other, provided
Owner shall have the right to assign all or any part of this Agreement to an
Affiliate of Owner AND Harvard shall have the right to assign all or any part of
this Agreement of an Affiliate of Harvard. As used herein “Affiliate of Owner”
shall mean any entity owned or controlled by Clayton W. Williams, Jr., Modesta
S. Williams or the children of Clayton W. Williams, Jr.

g.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be an original and all of which counterparts taken together shall
constitute one and the same agreement.

6


--------------------------------------------------------------------------------




h.    No Recordation. Harvard and Owner each agrees that neither this Agreement
nor any memorandum or notice hereof (except as otherwise specifically authorized
herein) shall be recorded.

Executed effective June 21, 2006.

OWNER:

 

 

 

 

 

W & G Partnership, Ltd.

 

 

 

 

 

 

By:

ClayDesta L.P.

 

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

By:

ClayDesta Operating L.L.C.

 

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ L. Paul Latham

 

 

 

 

 

L. Paul Latham

 

 

 

 

 

President

 

 

 

Desta Three Partnership, Ltd.

 

 

 

 

 

 

By:

Desta Three Development Corp.

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ L. Paul Latham

 

 

 

 

L. Paul Latham

 

 

 

 

President

 

 

 

Desta Six Partnership, Ltd.

 

 

 

 

 

 

By:

Desta Six Development Corp.

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ L. Paul Latham

 

 

 

 

L. Paul Latham

 

 

 

 

President

 

 

 

7


--------------------------------------------------------------------------------




 

HARVARD:

 

 

 

 

 

Behringer Harvard Holdings, LLC

 

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

 

Gerald J. Reihsen, III

 

 

 

Secretary

 

 

 

8


--------------------------------------------------------------------------------


ATTACHMENT #1

DEVELOPMENT PROPERTY

TRACT #1 — (Terrace VI Office Building): Lot(s) 2, Block “B” THE TERRACE,
SECTION SEVEN, a subdivision in Travis County, Texas, according to the map or
plat thereof, recorded under Document No. 200100072 of the Official Public
Records of Travis County, Texas.

TRACT #2 — (Terrace III Office Building): Lot(s) 2, Block “A” THE TERRACE,
SECTION FIVE, a subdivision in Travis County, Texas, according to the map or
plat thereof, recorded under Document No. 200000361 of the Official Public
Records of Travis County, Texas.

TRACT #3 — (Hotel Site): Lot(s) 1, Block “A” THE TERRACE, SECTION FIVE, a
subdivision in Travis County, Texas, according to the map or plat thereof,
recorded under Document No. 200000361 of the Official Public Records of Travis
County, Texas.

TRACT #4 — (Terrace IV Office Building): Lot(s) 1, Block “B” THE TERRACE,
SECTION SEVEN, a subdivision in Travis County, Texas, according to the map or
plat thereof, recorded under Document No. 200100072 of the Official Public
Records of Travis County, Texas.

TRACT #5 — (Retail Site): Lot 2, Block “E” of THE TERRACE SECTION SIX, a
subdivision in Travis County, Texas, according to the map or plat thereof,
recorded under Document No. 200000362 of the Official Public Records of Travis
County, Texas.

9


--------------------------------------------------------------------------------




ATTACHMENT #2

TERMS OF DEVELOPMENT AGREEMENT

Any Development Agreement executed in connection with this Agreement shall
contain the following key terms:

1.             The Developer shall have the authority to sign documents on
behalf of the Owner provided the identified documents are consistent with the
intended construction and use of the Project as set forth in the final
development budget. [As used in this Attachment #2, the term “Owner” shall mean
the New Development Entity].

2.             Within 30 days following execution of the Development Agreement,
Developer shall provide an updated development plan and development budget
adequate for presentation to a third party lender (the “Development Budget”).

3.             During the term of the Development Agreement, Developer will be
required to provide Owner with a monthly progress report at the beginning of
each month detailing the amount of work on the Project which has been completed
in the previous period in relation to the schedule for the Project. This report
shall also include (i) a detailed summary of costs and payments, (ii) a
marketing status report, and (iii) an updated construction schedule, each in a
format to be supplied prior to commencement of construction

4.             The terms of the Development Fee and related issues are included
in Attachment 2A.

5.             Owner shall have the right to terminate the Development Agreement
in if one or more of the following events shall occur:

(a)           the filing by Developer of a voluntary petition in bankruptcy, the
filing by a creditor of an involuntary petition in bankruptcy which is not
dismissed within ninety (90) days, the adjudication of Developer as bankrupt or
insolvent, the filing by Developer of any petition or answer seeking any
reorganization, arrangement, composition, readjustment, liquidation,
dissolution, assignment for the benefit of creditors, or similar relief for
debtors;

(b)           a failure by Developer to pay any amounts or monetary obligations
due and owing to Owner which is not cured within ten (10) days following receipt
of written notice by Owner specifying such default;

(c)           failure by Developer to achieve Substantial Completion of the
Project within one-hundred twenty (120) days after the scheduled date of
Completion set forth in the Project Schedule (as may be adjusted pursuant to a
Development Agreement). As used herein the term “Substantial Completion” shall
mean the issuance of a Certificate of Occupancy for the building shell by the
City of Austin, Texas;

10


--------------------------------------------------------------------------------




(d)           a good faith determination by Owner prior to commencement of
construction that completion of the Project is not economically feasible;

(e)           Total Project Costs exceed the amount scheduled in the Development
Budget in excess of ten percent (10%) excluding (i) interest costs, (ii) items
to be paid by tenants of the building, (iii) design changes required by law,
(iv) increase resulting from Force Majeure Events, (v) delays caused by the
General Contractor or any subcontractor, (vi) change orders requiring written
consent of the Owner, or (vii) change orders which are funded through
contingency items in the Development Budget (Items (i) through (vii) herein
referred to as “Budget Adjustments”); or

(f)            a material default by Developer under this Agreement that is not
cured within thirty (30) days following receipt of written notice from Owner
specifying the default; provided, however, that if such default cannot be cured
within such thirty (30) day period through the use of diligent efforts, such
period shall be extended for an additional thirty (30) days; provided, further,
that if Developer promptly commences such cure and thereafter diligently
prosecutes such cure but is unable to complete such cure within the aforesaid
two thirty (30) day periods, Developer shall be afforded an additional sixty
(60) days to complete such cure.

6.             For purposes of the Development Agreement, “Force Majeure Events”
shall consist of abnormal weather patterns that affect critical path
construction, acts (or the failure to act) by the other party to this Agreement,
uncontrollable delay in issuance of permits, changes in governmental laws, enemy
or hostile governmental action, civil commotion, and fire or other casualty. The
party seeking to excuse delay in performance by reason of a Force Majeure Event
must, no later than the tenth (10th) day of the calendar month immediately
following the calendar month in which such Force Majeure Event occurs, notify
the other party thereof in writing, and of the cause or causes thereof.

7.             So long as the Management Agreement has not been terminated,
prior to substantial completion of the Project the New Development Entity will
enter into a Property Management and Leasing Subcontract on the same terms found
in the current Property Management and Leasing Subcontract between HPT
Management Services, LP and ClayDesta, L.P.

11


--------------------------------------------------------------------------------




ATTACHMENT #2A

Development Fee Provisions

COMPENSATION

1.             Development Fee. For all services rendered in connection with the
development of the project pursuant to the terms of the Development Agreement to
be executed by Owner and Developer, Developer shall be paid a fee (the
“Development Fee”) equal to 4% of the actual Controllable Construction Costs for
the project. The Development Fee shall be subject to possible reduction as set
forth in Paragraph 3 below. For purposes hereof, the term “Controllable
Construction Costs” shall have the meaning set forth below. During construction
of the project, until the date of Completion for the project, the Development
Fee shall be paid monthly, on the tenth (10th) day of each calendar month, based
on the budgeted Controllable Construction Costs and beginning on the first day
of the month following the date of commencement of construction of the project
in accordance with the following formula:

3% of Controllable Construction Costs

(less amounts advanced prior to commencement)

_______________________________________________ (Divided by)

Number of months in the projected construction schedule.

Any portion of the Development Fee remaining unpaid as of the date of Completion
shall be paid to Developer within thirty (30) days after the date of Completion.
The Development Fee shall be Developer’s full and complete compensation for the
performance of duties, services, efforts and/or activities in connection with
the development of the project. The term “Completion” shall mean the issuance of
a Certificate of Occupancy for the building shell by the City of Austin, Texas;

2.             Advances on Development Fee. Notwithstanding the provisions of
paragraph 1 above, Developer shall receive an advance against the Development
Fee prior to the commencement of construction of the project pursuant to the
provisions of this Paragraph 2. The amount of such advance shall be $25,000 per
month beginning on the date that the New Development Entity formed (as described
in the Development Option Agreement) acquires title to the Development Land upon
which the project is to be constructed and ending on the earlier of (a) the
Development Agreement is terminated, or (b) the date construction of the project
commences. Not more than twenty percent (20%) of the Development Fee shall be
paid to Developer prior to commencement of construction. The advance payable
with respect to any partial calendar month during such period shall be prorated
on a per diem basis. The amount of all advances paid to Developer shall be
deducted from the Development Fee payable to Developer under paragraph 1. At
such time as the Terrace III and Terrace VI Buildings are developed,

12


--------------------------------------------------------------------------------




W&G Partnership, Ltd., shall be reimbursed for 80% of the actual costs
previously paid to third parties for engineering and architectural plans for
each such building.

3.             Adjustment to Development Fee. Prior to the final payment
described in paragraph 1, a determination shall be made as to whether the
Development Fee should be reduced, as follows:

(a)           If the Controllable Construction Costs actually incurred to
complete the project exceed the Controllable Construction Costs set forth in the
final Development Budget for the project plus the Budget Adjustments, then the
Development Fee shall be reduced by the lesser of (i) the amount by which
incurred Controllable Construction Costs exceed the Controllable Construction
Costs set forth in the Development Budget, or (ii) one percent (1%) of the
incurred Controllable Construction Costs; and

(b)           If the date of Completion is more than sixty (60) days after the
date of Completion projected in the Project Schedule (as adjusted for Force
Majeure) and delays resulting from Tenant delay, then the Development Fee shall
be reduced in the following manner:  (A) if the date of Completion occurs more
than thirty (30) days after the projected date of Completion but not later than
forty five (45) days after the projected Date of Completion, then the
Development Fee shall be reduced by .125% of Controllable Construction Costs;
(B) if the date of Completion occurs more than forty five (45) days after the
projected date of Completion but not later than sixty (60) days after the
projected Date of Completion, then the Development Fee shall be reduced by .25%
of Controllable Construction Costs; (C) if the date of Completion occurs more
than sixty (60) days after the projected date of Completion but not later than
seventy five (75) days after the projected Date of Completion, then the
Development Fee shall be reduced by .375% of Controllable Construction Costs;
and (D) if the date of Completion occurs more than seventy five (75) days after
the projected Date of Completion, then the Development Fee shall be reduced by
.5% of Controllable Construction Costs.

(c)           Notwithstanding the foregoing provisions of this paragraph 3, in
no event shall the aggregate decrease in the Development Fee pursuant to
subparagraph 3(a) and (b) above exceed one percent (1%) of Controllable
Construction Costs.

4.             No Other Compensation. Other than the Development Fee and
construction management fees for tenant build-out, if any, Developer shall be
entitled to no compensation under this Agreement, nor will Developer be entitled
to any reimbursement of expenses except as expressly set forth in this
Agreement. Without limiting the generality of the preceding sentence, it is
specifically agreed that Developer will not be entitled to reimbursement for
(a) the salary and wages, payroll taxes, insurance, workers’ compensation and
other benefits of any employees of Developer; (b) the cost of forms, papers,
ledgers and other supplies and equipment used in the Developer’s office; (c) the
cost of electronic data processing or computer services that Developer may elect
to incur in the performance its duties under this Agreement; (d) the cost of
office equipment acquired by Developer to enable it to perform its duties
hereunder; or (e) the cost of advances made to employees of Developer. However,
the

13


--------------------------------------------------------------------------------




cost of travel and lodging by Developer’s employees and agents shall be
reimbursable in accordance with the Development Budget approved by Owner.

As used in this Agreement, the term “Controllable Construction Costs” means the
amounts actually expended in connection with the development of the Project (to
be allocated among the Phases as set forth herein and in the Development
Budget), consisting of the following items:  civil and structural engineering
costs; costs of site development; costs of labor and materials; the fees of the
Architect and Consultants; the cost of the General Contractor for the base
building shells, parking garage and other improvements included in the project;
the cost of acquiring and installing base building, common area and lobby
fixtures and any other items covered by the base building construction contract;
landscaping costs; and testing costs; but specifically excluding, without
limitation, Land acquisition costs, ad valorem and other taxes, the costs of
insurance premiums, and debt service.

14


--------------------------------------------------------------------------------